347 Mich. 344 (1956)
79 N.W.2d 909
CLOWE
v.
PATON.
Docket No. 49, Calendar No. 46,800.
Supreme Court of Michigan.
Decided December 28, 1956.
Farhat & Burns (James E. Burns, of counsel), for plaintiffs.
Jennings, Fraser, Parsons & Trebilcock, for defendant.
BOYLES, J.
This is an appeal by the defendant from judgments entered for the plaintiffs on verdicts after jury trial arising from an automobile collision. Plaintiff Mary Clowe had verdict and judgment for $3,000, and her husband Warren for $459.35.
Plaintiff Mary Clowe was driving her husband Warren's automobile south on Boichot road in Clinton county and a collision occurred in the center of its intersection with Stoll road, with an automobile driven west on Stoll road by defendant Margaret *346 Paton. Both were narrow, gravel, country roads, neither having priority. The collision occurred about 3 o'clock in the afternoon of a clear day in June and the road surfaces were dry.
The defendant claims for reversal that the plaintiff driver was guilty of contributory negligence as a matter of law, and that the verdicts for the plaintiffs were contrary to the great weight of the evidence. Under the circumstances, the testimony must be taken in the light most favorable to the plaintiffs.
The testimony of the parties was conflicting. Its credibility was for the jury. Plaintiffs' automobile was first into the intersection and was struck broadside on its left by defendant's automobile coming from the east. There was conflicting testimony as to how far the defendant driver could see north on Boichot from Stoll road; whether the plaintiff driver stopped completely 10 or 12 feet from the intersection and proceeded into the intersection in second gear as she testified; she also testified that she looked east (Stoll road) before proceeding. As to any conflict in testimony, the jury obviously believed the plaintiff driver and gave credibility to the plaintiffs' proofs. Viewed here on the appeal in the light most favorable to the plaintiffs, we do not find from the record that the plaintiff driver was guilty of contributory negligence as a matter of law. Nor does it appear that the verdicts of the jury were contrary to the great weight of the evidence.
Affirmed.
SHARPE, SMITH, EDWARDS, KELLY, CARR, and BLACK, JJ., concurred with BOYLES, J.
DETHMERS, C.J., concurred in the result.